Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 40, the phrase “regenerator, in fluid communication via specific pipes” is vague and indefinite because it’s unclear what is in fluid communication with the regenerator.
	In claim 1, lines 42-43, the phrase “the serpentine coil” does not have a clear antecedent basis.
	In claims 2-5, the subject matter “the air circuit” is unclear, lacks antecedent basis.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by WO 2015/114,602 (Olivotti).
Regarding independent claim 1, Olivotti disclose: a heat machine (51) for realizing a heat cycle, the heat machine operating with a thermal fluid and comprising: a drive unit (1) comprising: a casing (2; figs. 1, 2a, 2b) delimiting therein an annular chamber (12) and having appropriately dimensioned inlet or discharge openings (15', 16', 15", 16", 15'", 16'") in fluid communication with conduits external to the annular chamber (12), wherein each inlet or discharge opening (15', 16', 15", 16", 15'", 16'") is angularly spaced from the adjacent inlet and discharge openings so as to define an expansion/compression path for a working fluid in the annular chamber (12); a first rotor (4) and a second rotor (5) rotatably installed in the casing (2); wherein each one of the two rotors (4, 5) has three pistons (7a, 7b,7c; 9a, 9b, 9c) that are slidable in the annular chamber (12); wherein the pistons (7a, 7b, 7c) of one (4) of the rotors (4, 5) are angularly alternated with the pistons (9a, 9b, 9c) of the other rotor (5); wherein angularly adjacent pistons (7a, 9a; 7b, 9b; 7c, 9c) delimit six variable-volume chambers (13', 13", 13'"; 14', 14", 14'"); a primary shaft (17; fig. 2b) operatively connected to said first and second rotor (4, 5); a transmission (18; fig. 2b) that is operatively interposed between the first and second rotor (4, 5) and the primary shaft (17) and configured to convert the rotational motion with respective first and second periodically variable angular velocities of the first and second rotor (4, 5) that are offset relative to
each other into a rotational motion having a constant angular velocity of the primary shaft (17); wherein the transmission (18) is configured to confer, on the periodically variable angular velocity of each of the rotors (4, 5), six periods of variation for each complete revolution of the primary shaft (17); wherein the drive unit is a rotary volumetric expander operating with the thermal fluid (pages 16-17);

-    a first section of the drive unit (1), where, following the movement of the two pistons (9c, 7c) away from each other, the thermal fluid, passing through the inlet opening (15"'), is suctioned into the chamber (13"'; see fig. 10);
-    a second section of the drive unit (1), where, following the movement of the two pistons (7c, 9a) towards each other, the previously suctioned thermal fluid is compressed in the chamber (14"') and then, on passing through the discharge opening (16'"), a pipe (44') and a check valve (44a), it is conveyed into a compensation tank (44; see fig. 10);
-    a compensation tank (44; fig. 10) configured to accumulate the compressed thermal fluid to make it available, via specific pipes (44",42') and the check valve (44b), for subsequent use thereof, in a continuous mode;
-    a regenerator (42; fig. 10), in fluid communication with the drive unit (1) via specific pipes and configured to preheat the thermal fluid prior to its entry in a heater (41);

-    a heater (41; fig. 10) configured to superheat the thermal fluid circulating in a serpentine coil, using the thermal energy produced by a burner (40);

-    a burner (40) with a combustion chamber (fig. 10) attached thereto, the burner (40) being apt for operating with various types of fuel and being capable of supplying the necessary thermal energy to the heater (41; page 23 last paragraph);


-    a fourth section (fig. 10) of the drive unit (1), in fluid communication with the regenerator (42) through the discharge openings (16', 16") and specific pipes (45', 45", 46), and wherein, due to the reduction in volume of the two chambers (14', 14") brought about by the movement of the two pairs of pistons (7a, 9b - 7b, 9c) towards each other, the exhausted thermal fluid is forcedly expelled;
- wherein the regenerator (42), in fluid communication with the drive unit (1), is further configured to acquire heat-energy from the exhausted thermal fluid and to use it to preheat the thermal fluid to be sent to the heater (41; page 24, third paragraph).
Regarding claim 8: Olivotti discloses a heat machine comprising one check valve (44b; see fig. 10) located along the pipes of the heat machine and configured to facilitate circulation of the thermal fluid in a unidirectional manner and prevent the outflow of the thermal fluid in the opposite direction.
Regarding claim 9, since the steps of operating the system are equivalent with the functions of the elements in apparatus claim 1, the steps of operating are met by the functions of the elements.

s 2-7, 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim, Kimes, Bancroft, US 10,280,806, and Greenfield disclose fluid machines having oscillating pistons being driven by heated fluid.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
1/13/2021